         Case 6:18-cv-01959-MC           Document 27        Filed 04/18/19     Page 1 of 3




DANIEL D. MAULER
Trial Attorney
U.S. Department of Justice
Civil Division – Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
Telephone: (202) 616-0773
Facsimile: (202) 616-8470
E-mail: dan.mauler@usdoj.gov

COUNSEL FOR DEFENDANTS

DONALD J. TRUMP, President of the
United States; WILLIAM P. BARR, Attorney
General of the United States; UNITED
STATES OF AMERICA


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON

     THE STATE OF OREGON, et al.,

             Plaintiffs,                             Civil Action No. 6:18-cv-01959-MC

                       v.

     DONALD J. TRUMP, President of the               DEFENDANTS’ UNOPPOSED
     United States,, et al.,                         MOTION FOR THREE-WEEK
                                                     EXTENSION OF TIME
             Defendants.



     DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME TO RESPOND

       Defendants, Donald J. Trump, in his official capacity as President of the United States;

William P. Barr, in his official capacity as Attorney General of the United States; and the United

States of America (collectively, the “Defendants”), respectfully request an extension of time of three

weeks, until May 13, 2019, in which to respond and reply to Plaintiffs’ Combined Motion for

Summary Judgment and Response to Defendants’ Motion to Dismiss (ECF No. 21) (“Plaintiffs’

Combined Motion”). In support of this motion, Defendants state the following:
         Case 6:18-cv-01959-MC          Document 27        Filed 04/18/19        Page 2 of 3




   1. After conferring regarding the schedule for briefing in this case, the parties reached an

       agreement regarding the timing of the Plaintiffs’ Combined Motion (ECF No. 21) and

       Defendants’ response thereto. As part of this agreement, the Plaintiffs were accorded an

       additional three weeks to prepare their filing that culminated in ECF No. 21. This Court

       approved that three-week extension for the Plaintiffs. See ECF No. 18 (order granting

       motion for extension of time to Plaintiff’s Motion).

   2. Currently, the Defendants’ response to Plaintiffs’ Combined Motion, which will include a

       Reply in support of Defendants’ Motion to Dismiss (ECF No. 14), is due on April 22, 2019.

       But under the agreement between the parties, the Defendants would be accorded an

       additional three-weeks to prepare this filing, yielding a new deadline of May 13, 2019.

   3. Defendants now request that this Court formally extend their deadline to file their combined

       response and reply, from April 22nd to May 13th, consistent with the agreement between the

       parties.

   4. Counsel for Defendants has conferred with Plaintiffs’ counsel about this extension request,

       and Plaintiffs’ counsel have advised that they consent to this request.

   5. The parties agree that no hearing is necessary on this motion.



       WHEREFORE, Defendants respectfully request that the Court grant an extension of time

to May 13, 2019, for Defendants to file their combined opposition and reply brief in response to

Plaintiffs’ Combined Motion (ECF No. 21).




                                                -2-
             DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO REPLY
Case 6:18-cv-01959-MC   Document 27    Filed 04/18/19     Page 3 of 3




                           Respectfully submitted,

                           JOSEPH H. HUNT
                           Assistant Attorney General

                           BILLY J. WILLIAMS
                           United States Attorney

                           JOHN TYLER
                           Assistant Director

                           /s/ Daniel D. Mauler
                           DANIEL D. MAULER
                           Virginia State Bar No. 73190
                           Trial Attorney
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, NW
                           Washington, DC 20001
                           Tel: (202) 514-8095
                           Fax: (202) 616-8470
                           E-mail: dan.mauler@usdoj.gov
                           Counsel for Defendants




                             -3-
  DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO REPLY
